Case 18-33730-hdh11 Doc 161 Filed 09/27/19            Entered 09/27/19 16:09:05      Page 1 of 3
Eliot T. Burriss
Texas Bar No. 24040611
Calli A. Turner
Texas Bar No. 24088558
McDermott Will & Emery LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
(214) 295-8053 - tel
(972) 920-3117 – fax
eburriss@mwe.com
cturner@mwe.com
Attorneys for _____________

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:

REVOLUTION MONITORING, LLC                                 CASE NO. 18-33730-hdh


REVOLUTION MONITORING
MANAGEMENT LLC,
                                                           CASE NO. 18-33731-hdh

REVOLUTION NUEROMONITORING
LLC                                                        CASE NO. 18-33732-hdh

         Debtors.                                           (Jointly Administered)


  STIPULATION REGARDING MOTION FOR LIQUIDATING TRUSTEE FOR RULE
                        2004 EXAMINATION



                                SUMMARY OF RELIEF SOUGHT

         1.        The Liquidating Trustee filed Motions for Rule 2004 Examinations on multiple

entities in the Cigna corporate family on or about September 6, 2019.

         2.        The Motion seeks information regarding claims for benefits under health and

welfare benefits plans that were administered or insured by certain of the Cigna entities. The

information sought is voluminous and would include the production of information protected

from disclosure by Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).




DM_US 85098988-1.015187.0029
Case 18-33730-hdh11 Doc 161 Filed 09/27/19               Entered 09/27/19 16:09:05       Page 2 of 3



         3.        Counsel for Cigna and counsel for the Trustee are negotiating a qualified

protective order that complies with HIPAA and that would enable Cigna to produce certain

information in response to the subpoenas that the Liquidating Trustee seeks to serve.

         4.        In addition, counsel are discussing the scope of the documents to be sought with

the contemplated subpoenas and mechanics for responding to the subpoenas, scope of the

documents sought, and related matters.

         5.        Counsel for the Trustee originally requested that the Court issue and order on the

Rule 2004 Motion and enter an order authorizing the issuance of the subpoenas by September 27,

2019. Counsel has agreed to extend the timeframe in which the appropriate Cigna entities may

respond to the Rule 2004 examinations to September 30, 2019.

         6.        Accordingly, by this stipulation, the Liquidating Trustee and Cigna request that

the Court defer any ruling on the Rule 2004 Motions as to the Cigna entities to September 30,

2019.

                                               PRAYER

         Liquidating Trustee and Cigna request that the Court defer any ruling on the Rule 2004

Motions as to the Cigna entities to September 30, 2019.

                                                        Respectfully submitted,

                                                        /s/ Eliot T. Burriss
                                                        Eliot T. Burriss
                                                        State Bar No. 24040611
                                                        eburriss@mwe.com
                                                        Calli A. Turner
                                                        State Bar No. 24088558
                                                        cturner@mwe.com
                                                        McDermott Will & Emery
                                                        2501 N. Harwood, Suite 1900
                                                        Dallas, Texas 75201
                                                        (214) 295-8053
                                                        (972) 920-3117


                                                   2
DM_US 85098988-1.015187.0029
Case 18-33730-hdh11 Doc 161 Filed 09/27/19         Entered 09/27/19 16:09:05      Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing was served on counsel of record
through the CM/ECF system on September 27, 2018.

                                                  s/ Eliot T. Burriss
                                                  Eliot T. Burriss
DM_US 163017395-1.T15091.0010




                                              3
DM_US 85098988-1.015187.0029
